Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 1 of 18 PageID #: 69049




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

      VIRNETX INC., et al.,                                  §
                                                             §
                                                             §    CIVIL ACTION NO. 6:12-CV-00855-RWS
                     Plaintiffs,                             §
                                                             §
      v.                                                     §
                                                             §                 (Unsealed and Corrected)
      APPLE INC.,                                            §
                                                             §
                     Defendant.                              §

                                                       ORDER

           Before the Court are (1) Defendant Apple Inc.’s Omnibus Motion for Judgment as a Matter

  of Law Under Rule 50(b) and for a New Trial (Docket No. 1012) and (2) Plaintiff VirnetX Inc.’s

  Motion for Entry of Judgment and Equitable and Statutory Relief (Docket No. 1013). The Court

  heard argument on both motions on December 17, 2020. As set forth below, Apple’s motion for

  JMOL and for new trial is DENIED, and VirnetX’s motion for entry of judgment is GRANTED-

  AS-MODIFIED.

                                                 BACKGROUND

           This dispute between VirnetX and Apple, now spanning more than a decade, has attained

  Dickensian proportions rivaling Jarndyce and Jarndyce. 1 An overview of the history of this matter

  provides helpful context for the Court’s opinion.



  1
    “Jarndyce and Jarndyce drones on. This scarecrow of a suit has, over the course of time, become so complicated,
  that no man alive knows what it means. The parties to it understand it least; but it has been observed that no two
  Chancery lawyers can talk about it for five minutes without coming to a total disagreement as to all the premises.
  Innumerable children have been born into the cause; innumerable young people have married into it; innumerable old
  people have died out of it. Scores of persons have deliriously found themselves made parties in Jarndyce and Jarndyce
  without knowing how or why; whole families have inherited legendary hatreds with the suit. The little plaintiff or
  defendant, who was promised a new rocking-horse when Jarndyce and Jarndyce should be settled, has grown up,
  possessed himself of a real horse, and trotted away into the other world. Fair wards of court have faded into mothers
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 2 of 18 PageID #: 69050




          VirnetX sued Apple on August 11, 2010, alleging infringement of U.S. Patent Nos.

  6,502,135 (“the ’135 patent”), 7,418,504 (“the ’504 patent”), 7,490,151 (“the ’151 patent”) and

  7,921,211 (“the ’211 patent”).       Case No. 6:10-cv-417 (“’417 action”), Docket No. 1.              On

  November 6, 2012, a jury found that the first versions of Apple’s accused VPN On Demand and

  FaceTime features infringed the asserted patents and that the asserted patents were not invalid.

  ’417 action, Docket No. 790. That same day, VirnetX filed the instant case, accusing several of

  Apple’s redesigned products of infringing the same patents. See Docket No. 1.

          In the ’417 action, Apple and VirnetX both filed post-trial motions, which the Court

  resolved in a memorandum opinion. ’417 action, Docket No. 851. On appeal, the United States

  Court of Appeals for the Federal Circuit affirmed-in-part, reversed-in-part and remanded for

  further proceedings. ’417 action, Docket No. 853; VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308,

  1313–14 (Fed. Cir. 2014).        Specifically, the Federal Circuit affirmed the jury’s finding of

  infringement by VPN On Demand and affirmed the Court’s denial of Apple’s motion for judgment

  as a matter of law on invalidity. Id. The court vacated the infringement finding for FaceTime

  based upon a change in claim construction, holding that the term “secure communication link”

  requires both “security and anonymity,” and vacated damages for VPN On Demand and FaceTime

  because it found that the jury had relied on a flawed damages model. Id. at 1314.

          After receiving the Federal Circuit’s mandate, the Court solicited the parties’ proposals on

  the best path forward. ’417 action, Docket No. 855. VirnetX proposed that the Court consolidate

  the remaining issues in the ’417 action with the impending trial in the ’855 action. ’417 action,

  Docket No. 864 at 4. Apple opposed consolidation. ’417 Action, Docket No. 873 at 45:20–46:6.

  After a status conference on March 10, 2015, the Court consolidated the ’855 and ’417 actions,


  and grandmothers; a long procession of Chancellors has come in and gone out.” CHARLES DICKENS, BLEAK HOUSE
  4–5 (George D. Sproul, New York 1902).


                                                Page 2 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 3 of 18 PageID #: 69051




  designating this action as the lead case with a revised schedule. Docket No. 220. After extensive

  motion practice (see Docket Nos. 315, 317–323, 326; see also Docket Nos. 362, 468), the

  consolidated action was tried to a jury, which returned a verdict finding infringement of all four

  asserted patents.

         Again, both parties filed post-trial motions. Docket Nos. 462, 463. On July 29, 2016, the

  Court granted Apple’s Motion for a New Trial Based Upon the Consolidation of Cause Nos. 6:10-

  cv-417 and 6:12-cv-855. Docket No. 500. The Court reasoned that the consolidation and the

  parties’ repeated discussion of the previous jury verdict resulted in an unfair trial. Id. at 14. In its

  Order, the Court explained that “Cause No. 6:10-cv-417 will be retried with jury selection to begin

  on September 26, 2016, unless the parties agree otherwise on an alternative date, and immediately

  followed by a second trial on the issue of willfulness. Cause No. 6:12-cv-855 will be retried after

  Cause No. 6:10-cv-417.” Id. at 15.

         After another round of extensive motion practice (see, e.g., ’417 action, Docket Nos. 930–

  931, 937, 944–945), the ’417 action was again tried to a jury. The jury found that FaceTime

  infringed the ’211 and ’504 patents and awarded approximately $302 million in damages for the

  collective infringement by the VPN On Demand and FaceTime features in the accused Apple

  products. ’417 action, Docket No. 1025. After the September trial, both parties submitted post-

  trial motions (see ’417 action, Docket Nos. 1018–1019, 1047, 1062–1063), which the Court

  resolved in a memorandum opinion (Docket No. 1079). Apple appealed the ’417 action’s final

  judgment, and the Federal Circuit summarily affirmed. See ’417 case, Docket Nos. 1079, 1089,

  1091; see also VirnetX Inc. v. Cisco Sys., Inc., 748 F. App’x 332 (Fed. Cir. 2019).

         Meanwhile, on February 9, 2017, the Court requested that the parties meet and confer about

  the timing of the ’855 trial and propose a schedule. The parties each filed a response (Docket Nos.




                                               Page 3 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 4 of 18 PageID #: 69052




  519, 520), and Apple simultaneously filed a motion to stay (Docket No. 518). The Court denied

  Apple’s motion (Docket Nos. 527, 553) and set the case on a schedule (Docket No. 539).

          The Court held a jury trial in this matter in April 2018. The trial was bifurcated into (1) a

  liability and damages phase and (2) a willfulness phase, which were tried in succession to one jury.

  After the liability and damages phase, the jury returned a verdict finding that both VPN On

  Demand and FaceTime infringed each asserted patent and awarding $502,567,709 in damages.

  Docket No. 723. After the willfulness phase, the jury returned a verdict that Apple’s infringement

  was willful. Docket No. 729. Both parties filed post-trial motions, which the Court resolved in a

  memorandum opinion. Docket No. 798. Apple appealed. Docket No. 812. The Federal Circuit

  affirmed-in-part, reversed-in-part and remanded for further proceedings. See VirnetX Inc. v. Apple

  Inc., 792 F. App’x 796 (Fed. Cir. 2019). The Federal Circuit affirmed this Court’s finding that

  Apple was precluded from asserting its invalidity defenses and the jury’s finding that redesigned

  VPN On Demand infringed the ’151 and ’135 patents. Id. at 803, 806. The Federal Circuit vacated

  the infringement finding for FaceTime based on another change in claim construction, holding that

  the term “domain name service system” incorporated the construction for “domain name service.”

  Id. at 809. The Federal Circuit then left it to the parties and this Court “to consider in the first

  instance relevant aspects of whether to hold a limited damages-only retrial given the reduced basis

  of liability.” Id. at 813.

          After receiving the mandate, the Court ordered the parties to meet and confer and inform

  the Court their respective positions on the necessity of a damages-only retrial. Docket No. 821.

  The parties filed a notice indicating that they could not agree and proposing a briefing schedule on

  the issue. Docket No. 822. Following briefing (see Docket Nos. 824, 825, 828, 830), the Court

  denied VirnetX’s request that the Court enter judgment on the prior jury verdict. Docket No. 840.




                                              Page 4 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 5 of 18 PageID #: 69053




  Specifically, the Court found that VirnetX had not shown that departure from the normal rule

  requiring a new trial was warranted because the jury’s verdict did not necessitate a feature-

  independent royalty rate and Apple had not waived its right to seek a new trial. Id. at 12, 16. The

  Court entered a docket control order setting trial for August 17, 2020, and providing for a brief

  discovery period. Docket No. 849. After extensive motion practice (see Docket Nos. 852, 893,

  895, 896, 956) and a COVID-related delay (see Docket Nos. 914, 934), the damages issues were

  tried to a jury in October 2020. The jury returned a verdict awarding VirnetX $0.84 per infringing

  unit for a total of $502,848,847.20 in damages. Docket No. 977.

           Apple now seeks JMOL under Rule 50(b) of the Federal Rules of Civil Procedure and a

  new trial. Docket No. 1012. VirnetX moves for entry of judgment, costs, supplemental damages,

  an ongoing royalty and pre- and post-judgment interest. Docket No. 1013.

                                          APPLICABLE LAW

           Judgment as a matter of law is only appropriate when “a reasonable jury would not have a

  legally sufficient evidentiary basis to find for the party on that issue.” FED. R. CIV. P. 50(a). “The

  grant or denial of a motion for judgment as a matter of law is a procedural issue not unique to

  patent law, reviewed under the law of the regional circuit in which the appeal from the district

  court would usually lie.” Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1332 (Fed. Cir.

  2008).

           Under Fifth Circuit law, a court is to be “especially deferential” to a jury’s verdict and must

  not reverse the jury’s findings unless they are not supported by substantial evidence. Baisden v.

  I’m Ready Prods., Inc., 693 F.3d 491, 499 (5th Cir. 2012). “Substantial evidence is defined as

  evidence of such quality and weight that reasonable and fair-minded men in the exercise of

  impartial judgment might reach different conclusions.” Threlkeld v. Total Petroleum, Inc., 211




                                               Page 5 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 6 of 18 PageID #: 69054




  F.3d 887, 891 (5th Cir. 2000). The Court will “uphold a jury verdict unless the facts and inferences

  point so strongly and so overwhelmingly in favor of one party that reasonable men could not arrive

  at any verdict to the contrary.” Cousin v. Trans Union Corp., 246 F.3d 359, 366 (5th Cir. 2001);

  see also Int’l Ins. Co. v. RSR Corp., 426 F.3d 281, 296 (5th Cir. 2005). However, “[t]here must

  be more than a mere scintilla of evidence in the record to prevent judgment as a matter of law in

  favor of the movant.” Arismendez v. Nightingale Home Health Care, Inc., 493 F.3d 602, 606 (5th

  Cir. 2007) (citing Laxton v. Gap, Inc., 333 F.3d 572, 577 (5th Cir. 2003)).

         In evaluating a motion for judgment as a matter of law, the court must “draw all reasonable

  inferences in the light most favorable to the verdict and cannot substitute other inferences that [the

  court] might regard as more reasonable.” E.E.O.C. v. Boh Bros. Const. Co., L.L.C., 731 F.3d 444,

  451 (5th Cir. 2013). Although the court must review the record as a whole, it must disregard all

  evidence favorable to the moving party that the jury is not required to believe. Ellis v. Weasler

  Eng’g Inc., 258 F.3d 326, 337 (5th Cir. 2001). However, a court may not make credibility

  determinations or weigh the evidence, as those are solely functions of the jury. See id. (citing

  Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000)). The Court gives

  “credence to evidence supporting the moving party that is uncontradicted and unimpeached if that

  evidence comes from disinterested witnesses.” Arismendez, 493 F.3d at 606.

         Under Federal Rule of Civil Procedure 59(a), a new trial may be granted on any or all

  issues “for any reason for which a new trial has heretofore been granted in an action at law in

  federal court.” Rule 59(a)(1)(A). The Federal Circuit reviews the question of a new trial under

  the law of the regional circuit. Z4 Techs., Inc. v. Microsoft Corp., 507 F.3d 1340, 1347 (Fed. Cir.

  2007). The court can grant a new trial “based on its appraisal of the fairness of the trial and the

  reliability of the jury’s verdict.” Smith v. Transworld Drilling Co., 773 F.2d 610, 612–13 (5th Cir.




                                              Page 6 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 7 of 18 PageID #: 69055




  1985). “Courts grant a new trial when it is reasonably clear that prejudicial error has crept into the

  record or that substantial justice has not been done, and the burden of showing harmful error rests

  on the party seeking the new trial.” Sibley v. Lemaire, 184 F.3d 481, 487 (5th Cir. 1999) (quoting

  Del Rio Distributing, Inc. v. Adolph Coors Co., 589 F.2d 176, 179 n.3 (5th Cir. 1979)). “A new

  trial may be granted, for example, if the district court finds the verdict is against the weight of the

  evidence, the damages awarded are excessive, the trial was unfair, or prejudicial error was

  committed in its course.” Smith, 773 F.2d at 612–13. The decision to grant or deny a new trial is

  committed to the sound discretion of the district court. See Allied Chem. Corp. v. Daiflon, Inc.,

  449 U.S. 33, 36 (1980). “[N]ew trials should not be granted on evidentiary grounds unless, at a

  minimum, the verdict is against the great not merely the greater weight of the evidence.” Conway

  v. Chem. Leaman Tank Lines, Inc., 610 F.2d 360, 363 (5th Cir. 1980).

                                             DISCUSSION

  I.     Apple’s Omnibus Motion for Judgment as a Matter of Law Under Rule 50(b) and for
         a New Trial (Docket No. 1012)

         A.      Apple is Not Entitled to Judgment as a Matter of Law

         Apple’s motion presents familiar issues. When ruling on Apple’s 2018 post-trial motions,

  the Court “struggle[d] to identify a single basis Apple provide[d] for its JMOL on damages that it

  ha[d] not already considered at length in the context of Daubert motions and the 417 post-trial.”

  Docket No. 798 at 26. The same struggle presents itself here. Apple, for at least the third time

  across the ’417 and ’855 actions, argues that (1) the jury’s damages award is not tied to the

  invention’s footprint in the marketplace; (2) no reasonable jury could rely on the VoIP licenses;

  (3) Apple is entitled to an offset for units that included Skype; and (4) no reasonable jury could

  award more than Apple’s expert’s prescribed royalty rate per unit. In fact, Apple’s motion presents

  only a single new ground for JMOL: that VirnetX is not entitled to damages on invalid patents.



                                              Page 7 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 8 of 18 PageID #: 69056




  Because Apple asserts that the reduced basis for liability justifies revisiting previously rejected

  positions, the Court will consider each argument below. 2

                   1.       The Claimed Invention’s “Footprint”

          Apple submits that, because VirnetX accused a single implementation of redesigned VPN

  On Demand (“VOD”) of infringement and because VOD has other, noninfringing modes of

  operation, the damages award is greater than VOD’s footprint in the marketplace. Docket No.

  1012 at 8–9. Apple made the same argument in 2018, and the Court rejected it. Docket No. 798

  at 20–22, 29. The reduced basis of liability does not impact the Court’s prior reasoning: then, as

  now, only VOD’s infringement of the ’135 and ’151 patents was relevant to the issue. Apple is

  not entitled to JMOL on this basis.

                   2.       Reliance on the VoIP Licenses

          Apple next argues that Mr. Weinstein failed to account for the differences between the

  Voice-over-IP licenses he considered and the hypothetical VirnetX-Apple license. Specifically,

  Apple argues that: (1) each VoIP license is for a longer period of time and for more patents than

  the hypothetical license; (2) the VoIP licenses cover products that are less complex and have fewer

  features than the accused products; (3) the VoIP licenses were litigation licenses; (4) the VoIP

  licenses are based on the entire market value rule; (5) the VoIP licenses defined licensed products

  in terms that would exclude Apple’s accused products; and (6) Mr. Weinstein devalued the

  Microsoft license. Docket No. 1012 at 10–14. The Court considered and rejected arguments (1)–

  (3) and (6) in 2018. See Docket No. 798 at 26–27.




  2
   VirnetX asserts that Apple’s repeated arguments are barred by collateral estoppel. The Court already found that the
  damages questions between the ’417 action and this one are not identical for purposes of issue preclusion. Docket
  No. 798 at 26; Docket No. 553 at 7. That finding applies with the same force here.


                                                    Page 8 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 9 of 18 PageID #: 69057




         Each of Apple’s criticisms, both new and old, are essentially Daubert attacks on Mr.

  Weinstein’s opinion, and the Court has already held that Apple’s concerns are related to the weight

  of this testimony, not its admissibility. Docket No. 362 at 3 (“Although Apple presents valid

  criticisms of Dr. Jones’s opinions, they go to the weight of the evidence rather than

  admissibility.”). The reduced basis of liability does not alter this fact. Apple could, and did, cross-

  examine Mr. Weinstein on these points and make the same arguments to the jury. Mr. Weinstein

  explained the factual circumstances surrounding each license he relied on at length. See 10/28/20

  PM Tr. at 694:20– 707:2. The Court still cannot identify any error in the jury relying on these

  licenses in determining the appropriate royalty rate in this case.

                 3.      Skype Offset

         Apple next argues, for the third time, that it “is entitled to an offset for the devices that are

  already licensed to avoid double recovery,” specifically, devices that already include Skype.

  Docket No. 1012 at 15. As was true twice before, “Apple never pled a license defense, and Apple

  presented no evidence that its devices are shipped with Skype included.” Docket No. 798 at 31

  (citing ’417 action, Docket No. 1079 at 17). “Apple also provides no explanation for why the

  actions of its end-users to modify its product post-sale should bring Apple under the protection of

  third-party licenses.” Id. That remains the case here. Because Apple articulates no basis for the

  Court to reconsider multiple prior rulings on this issue, it is not entitled to JMOL on this basis.

                 4.      Invalidity of the Asserted Patents

         Apple next contends that VirnetX cannot be awarded damages for infringement of invalid

  claims. Docket No. 1012 at 16. It submits that, because the PTAB in July issued Final Written

  Decisions holding that the asserted claims of the ’135 and ’151 patents are unpatentable, Apple

  cannot be liable for infringing them. Id. at 16–18. The problem with Apple’s argument is that




                                              Page 9 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 10 of 18 PageID #: 69058




  none of the asserted claims has been cancelled—that only occurs once “the time for appeal has

  expired or any appeal has terminated.” 35 U.S.C. § 318. The PTAB’s decisions are subject to an

  appeal that the Federal Circuit has yet to consider. Apple’s parallel assertion that VirnetX is

  collaterally estopped from defending the validity of the asserted patents is equally unavailing—

  both infringement and validity have been litigated, resolved and affirmed by the Federal Circuit in

  VirnetX’s favor; neither are at issue in this case. Tellingly, none of the authority Apple cites bears

  any resemblance to the procedural posture of this case or denied damages based on non-final

  administrative determinations. Accordingly, none of them supports denying VirnetX the damages

  the jury awarded it here. Apple is not entitled to JMOL on this basis.

                 5.      Royalty Rate

         Apple finally asserts that “no reasonable jury” could disagree with its damages expert.

  Docket No. 1012 at 18–19. Now, as in 2018, the Court declines to substitute its judgment for that

  of the jury and will not reweigh the evidence and credit Apple’s expert over Mr. Weinstein. The

  jury was free to disbelieve Apple’s expert and credit Mr. Weinstein’s testimony, which provided

  substantial evidence for its verdict. i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 848 (Fed. Cir.

  2010). Accordingly, Apple’s motion for JMOL on this basis is denied.

         B.      Apple is not Entitled to a New Trial on Damages

         Apple advances five bases for a new trial on damages: (1) Mr. Weinstein’s testimony

  should have been excluded; (2) the PTO’s unpatentability findings should have been introduced to

  the jury; (3) the EMVR and hypothetical negotiation instructions were improper; (4) Apple should

  have been permitted to introduce evidence of the Microsoft determination; and (5) the verdict is

  excessive. Docket No. 1012 at 19–20. The Court considers each argument in turn, though only

  the fourth—regarding the Microsoft determination—is new. See Docket No. 798 at 34–37.




                                             Page 10 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 11 of 18 PageID #: 69059




                  1.         Mr. Weinstein’s Testimony

          Apple asks the Court to grant a new trial because Mr. Weinstein’s testimony should have

  been excluded. Docket No. 1012 at 20. As discussed repeatedly and at great length in this and

  numerous prior orders, Mr. Weinstein’s methodology withstands Apple’s Daubert challenge. The

  reduced basis for liability does not impact the Court’s prior analysis. Apple is not entitled to a

  new trial on this basis.

                  2.         The Exclusion of Patent Office Proceedings

          Apple contends that it is entitled to a new trial because the Court excluded evidence from

  parallel PTO proceedings. Docket No. 1012 at 20. Apple suggests that the fact that the PTO has

  issued final written decisions finding each claim unpatentable over the prior art is relevant to

  damages. Id. at 20–22. Apple made the same argument in 2018, and the Court rejected it.

          The Court remains unpersuaded that exclusion of the PTO proceedings warrants a new

  trial. See Docket No. 798 at 36. Now, as then, VirnetX’s appeals of those proceedings are ongoing,

  and none of the asserted claims has been cancelled. Apple could, and did, introduce evidence that

  the claimed invention “has no utility and advantages over old modes or devices.” Docket No. 1012

  at 21; see also Docket No. 798 at 37. Evidence of the PTO proceedings is only alternative evidence

  potentially relevant to Georgia-Pacific factors 9 and 10, and it is by far the most prejudicial. See

  FED. R. EVID. 403. Apple is not entitled to a new trial on this basis.

                  3.         EMVR and Hypothetical Negotiation Instructions

          Apple asks the Court for a new trial based on its exclusion of Apple’s proposed EMVR

  instruction and based upon the formulation of its hypothetical negotiation instruction. Docket No.

  1012 at 22–25. The Court gave the same instructions to the jury in 2018 and rejected Apple’s

  subsequent challenge based on the same arguments it advances here. See Docket No. 798 at 34–




                                              Page 11 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 12 of 18 PageID #: 69060




  35. As the Court concluded then and above, Mr. Weinstein’s testimony did not implicate the entire

  market value rule, so instructing the jury on the rule would have been inappropriate. Indeed, as in

  the ’417 case, “[t]hough the prices of Apple’s devices were never presented to the jury, the Court

  instructed the jury, out of an abundance of caution, not to rely on the full price of any Apple

  product.” ’417 action, Docket No. 1079; see also Docket No. 976 (jury instructions) at 21

  (“VirnetX has relied on license agreements in which royalties were based on a percentage of the

  entire price of the licensed end-products. But in determining a reasonable royalty, you must not

  rely on the overall price of Apple’s accused products at issue in this case.”). The Court presumes

  that the jury followed this instruction. See Francis v. Franklin, 471 U.S. 307, 324 n.9 (1985).

  Again, “[f]urther instructions on the precise contours of the entire market value rule may have led

  the jury to mistakenly believe that it could apply the rule despite the fact that the record did not

  support the rule’s applicability.” ’417 action, Docket No. 1079 at 28.

         Apple’s challenge to the hypothetical negotiation instruction is (at least) its third across the

  ’417 and ’855 actions. The Court provided the same instruction in 2018 and in the ’417 retrial.

  As in each previous instance, the instruction properly conveyed to the jury that the reasonable

  royalty should reflect the fair market value of the technology. Apple still has not identified any

  meaningful difference between the Court’s instruction and Federal Circuit case law. See Lucent

  Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009) (explaining that, in analyzing

  the hypothetical negotiation, the Court must ask, “Had the Infringer not infringed, what would the

  Patent Holder have made?” and that “the hypothetical negotiation or the ‘willing licensor-willing

  licensee’ approach[] attempts to ascertain the royalty upon which the parties would have agreed

  had they successfully negotiated an agreement just before infringement began”) (internal citations

  omitted). Accordingly, Apple is not entitled to a new trial on this basis.




                                             Page 12 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 13 of 18 PageID #: 69061




                 4.      The Exclusion of the Microsoft Determination

         Apple next contends that it was deprived of a fair trial because the jury heard the

  complicated history of this case but was not informed of the prior infringement determination in

  VirnetX’s dispute with Microsoft. Docket No. 1012 at 25. Apple submits that the exclusion of

  the Microsoft determination allowed VirnetX to draw false distinctions between its hypothetical

  negotiation with Apple and the circumstances surrounding the Microsoft license. Id. at 25–27.

         Apple acknowledges, as it must, that the Microsoft determination was the subject of an

  agreed motion in limine. Docket No. 1020 at 14. It contends, however, that VirnetX opened the

  door to its introduction by claiming that Apple would “ ‘come to the [hypothetical] negotiation in

  a worse position’ than VirnetX’s other licensees.” Id. at 14–15 (citing 10/27/20 AM Tr. at 314:6–

  12; 10/27/20 AM Tr. at 300:4–17; 10/30/20 PM Tr. at 1244:6–1245:17). Apple made this same

  argument at trial, and the Court rejected it. 10/28/20 AM Tr. at 536:3–6 (“I don’t think the door

  has been opened wide enough here, particularly given where Mr. Caldwell’s comments fell in his

  opening.”). Apple has not articulated any reason why that determination was incorrect or why the

  Court should reconsider it and order a new damages trial.

         Nor is VirnetX’s claim counter-factual, as Apple contends. See Docket No. 1012 at 26.

  Microsoft came to the 2010 negotiation an adjudged infringer, but that finding was subject to an

  appeal that Microsoft forewent in exchange for a settlement. Microsoft continued to contest both

  infringement and validity. PX409 at VX00088621. Apple, on the other hand, had suffered defeat

  both in district court and at the Federal Circuit. It therefore could not contest either infringement

  or validity. VirnetX was not out of bounds when it implied to the jury that Apple was in a worse

  position in 2013 than Microsoft in 2010, and it did not open the door to the Microsoft determination

  in doing so. Apple is not entitled to a new trial on this basis.




                                              Page 13 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 14 of 18 PageID #: 69062




                  5.      Great Weight of the Evidence

          Apple finally argues that it is entitled to a new trial because the damages award is excessive

  and against the weight of the evidence. Docket No. 1012 at 27–29. Apple reasons that VirnetX

  improperly asked the jury to “punish” Apple for its previous infringement and that Mr. Weinstein’s

  damages methodology is faulty. See id. The Court has discussed Mr. Weinstein’s methodology

  repeatedly and at length and rejects Apple’s arguments in that regard for the reasons previously

  discussed.

          Apple argues that, during closing arguments, “VirnetX suggested that Apple should get a

  worse deal than every other licensee because Apple previously infringed.” Id. at 27 (citing

  10/30/20 PM Tr. at 1244:13–1245:17, 1253:3–7, 1283:11–1284:8.). Apple fails to articulate,

  however, how any of the comments it cites suggest that Apple should be punished for its previous

  infringement. Id. In support, Apple cites Gilster v. Primebank, 747 F.3d 1007, 1011 (8th Cir.

  2014). Apple cited the same case in 2018. But again, the remarks in this case are a far cry from

  those at issue in Gilster. There, the Eighth Circuit reversed a district court’s denial of a new trial

  motion when, during closing argument in a sexual harassment case, Plaintiff’s counsel referred “to

  an experience in her own life . . . ‘plainly calculated to arouse the jury’s sympathy’ . . . [and] ended

  the argument by ‘giving’ the jury the ‘power and the responsibility for correcting injustices.’ ” 747

  F.3d at 1011. Specifically, the Eighth Circuit noted that “improper vouching permeated counsel’s

  rebuttal argument.” Id. These circumstances are not present here, and the Court declines to grant

  a new trial based on VirnetX’s closing argument.

                                                   ***

          Having considered each of Apple’s arguments in its motion for judgment as a matter of

  law and for a new trial, the Court DENIES Apple’s motion.




                                              Page 14 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 15 of 18 PageID #: 69063




  II.     VirnetX’s Motion for Entry of Judgment and Equitable and Statutory Relief (Docket
          No. 1013)

          VirnetX seeks (1) costs; (2) supplemental damages; (3) an ongoing (or sunset) royalty; (4)

  pre-judgment interest; and (5) post-judgment interest. The Court addresses each request in turn.

          A.      Costs

          VirnetX is the prevailing party and is AWARDED costs pursuant to Rule 54(d) of the

  Federal Rules of Civil Procedure and 28 U.S.C. § 1920. The Court declines Apple’s invitation to

  police, before receiving the bill of costs, which costs are and are not warranted.

          B.      Supplemental Damages

          VirnetX requests supplemental damages at the jury’s royalty rate to account for units not

  included in the jury verdict. Docket No. 1013 at 6–8. Apple, as it did in 2018, requests that the

  Court stay any accounting of these units until the resolution of all appeals in this case and the PTO

  proceedings. Docket No. 1017 at 7. According to Apple, the appeals could moot damages awards

  in this action. Id.

          Because Apple does not oppose VirnetX’s request for supplemental damages at the jury’s

  royalty rate, the Court GRANTS VirnetX’s motion for supplemental damages. As in 2018, a stay

  of accounting is not warranted in this case. Apple is directed to provide VirnetX an accounting of

  post-verdict, pre-judgment infringing units within thirty (30) days.

          C.      Ongoing Royalty

          VirnetX asks the Court to award an ongoing royalty at the jury’s rate, as it did in 2018.

  Docket No. 1013 at 8. Apple asks the Court to deny an ongoing royalty or award a royalty of no

  more than $0.19 per unit, making the same arguments as it did in its motion for JMOL and for a

  new trial, which the Court has already rejected. Docket No. 1017 at 8–10.




                                             Page 15 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 16 of 18 PageID #: 69064




         The Federal Circuit has interpreted 35 U.S.C. § 283 to permit a court to award an ongoing

  royalty for patent infringement in lieu of an injunction. Prism Techs. LLC v. Sprint Spectrum L.P.,

  849 F.3d 1360, 1377 (Fed. Cir. 2017). Ongoing royalties may be based on a post-judgment

  hypothetical negotiation using the Georgia–Pacific factors.        Arctic Cat Inc. v. Bombardier

  Recreational Prod. Inc., 876 F.3d 1350, 1370 (Fed. Cir. 2017). The amount of the ongoing royalty

  is “committed to the sound discretion of the district court” to be determined in accordance with

  principles of equity. Amado v. Microsoft Corp., 517 F.3d 1353, 1364 n.2 (Fed. Cir. 2008).

         As it was in 2018, imposition of an ongoing royalty is an appropriate exercise of the Court’s

  discretion in this case. See Docket No. 798 at 50; see also Whitserve, LLC v. Computer Packages,

  Inc., 694 F.3d 10, 35 (Fed. Cir. 2012). Here, it is clear from the verdict form that the jury awarded

  damages for past infringement, and neither party argues otherwise. See Docket No. 977 at 1

  (“What royalty rate, expressed as a dollar amount per device, do you find, by a preponderance of

  the evidence, would fairly and reasonably compensate VirnetX for Apple’s infringement” and

  “what total royalty do you find, by a preponderance of the evidence, would fairly and reasonably

  compensate VirnetX for Apple’s infringement”); see also Whitserve, 694 F.3d at 35 (“The jury

  was instructed to award ‘damages,’ which by definition covers only past harm.”). Because the

  jury’s verdict does not compensate VirnetX for future infringement, the Court will award an

  ongoing royalty. Telcordia Techs., Inc. v. Cisco Sys., Inc., 612 F.3d 1365, 1379 (Fed. Cir. 2010).

         The jury’s $0.84-per-unit royalty rate is supported by substantial evidence, as discussed

  above. Because VirnetX does not ask that the royalty rate be enhanced, the Court SETS the

  ongoing royalty at the jury’s $0.84-per-unit rate. Apple is ORDERED to provide an accounting

  of infringing units on a quarterly basis.




                                              Page 16 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 17 of 18 PageID #: 69065




          D.      Pre-judgment Interest

          VirnetX seeks pre-judgment interest at the prime rate compounded annually, to be applied

  to the jury award beginning at the date of the hypothetical negotiation. Docket No. 1013 at 11–

  12. Apple asks the Court to withhold prejudgment interest because “the jury award was generous

  enough” and will compensate “VirnetX far beyond what the parties would have agreed to in

  September 2013.” Docket No. 1017 at 12–13. If the Court nonetheless awards prejudgment

  interest, Apple submits that VirnetX’s calculation is flawed because: (1) the prime rate

  overcompensates VirnetX, and the seven-year Treasury Bill rate is more appropriate; (2)

  prejudgment interest should be awarded as a running royalty, consistent with the jury’s verdict;

  and (3) if prejudgment interest is awarded as a lump sum on September 18, 2013, then the interest

  rate should remain the same as the rate on that date. Id. at 13–16. Finally, Apple requests that any

  prejudgment interest award be reduced to account for VirnetX’s delays in this case. Id. at 16–18.

          As to Apple’s argument that the Court withhold prejudgment interest entirely, it did not

  raise it after the ’417 retrial, and the Court rejected it in 2018. See Docket No. 798 at 51. As to

  delay, the Court again declines to assign responsibility for the lengthy timeline of this case to either

  party. Id. And as to the nature of the award, nothing in the verdict compels the conclusion that

  the jury awarded a running royalty; indeed, the language of the verdict form closely tracked that

  used at previous trials, where the parties agreed that the jury had awarded a lump sum. See, e.g.,

  Docket No. 723 at 2.

          The district court is invested with ample discretion with which to set the rate it believes

  appropriate, as the district court is in the best position to ascertain, on a case-by-case basis and

  considering the totality of the circumstances, the rate it believes most appropriate for a given

  award. Here, VirnetX was awarded more than half a billion dollars in damages, in addition to the




                                              Page 17 of 18
Case 6:12-cv-00855-RWS Document 1037 Filed 01/15/21 Page 18 of 18 PageID #: 69066




  substantial sum it received in the ’417 action. Under the circumstances of this case, an award of

  pre-judgment interest calculated at the seven-year U.S. Treasury Bill rate, compounded annually,

  adjusting the effective rate with each and every change in the rate from the date of infringement,

  is appropriate.

         E.         Post-judgment Interest

         VirnetX seeks post-judgment interest, and Apple agrees that VirnetX is entitled to post-

  judgment interest “if the Court enters judgment for VirnetX.” Docket No. 1017 at 18. Having

  resolved the parties’ motions above, the Court AWARDS VirnetX post-judgment interest pursuant

  to 28 U.S.C. § 1961.

                                             CONCLUSION

         We asked a gentleman by us, if he knew what cause was on? He told us Jarndyce
         and Jarndyce. We asked him if he knew what was doing in it? He said, really no
         he did not, nobody ever did; but as well as he could make out, it was over. “Over
         for the day?” we asked him. “No,” he said; “over for good.”
      . DICKENS, BLEAK HOUSE 469 (George D. Sproul, New York 1902). Perhaps, at last, the
  CHARLES

  same is true of VirnetX v. Apple. For the reasons set forth above, Apple’s Omnibus Motion for

  Judgment as a Matter of Law under Rule 50(b) and for a New Trial (Docket No. 1012) is DENIED,

  and VirnetX’s Motion for Entry of Judgment and for Equitable and Statutory Relief (Docket No.

  1012) is GRANTED-AS-MODIFIED. The parties’ motions for judgment as a matter of law

  pursuant to Rule 50(a) (Docket Nos. 973, 974) are DENIED-AS-MOOT.                 The Court has

  previously entered final judgment in accordance with this order.

           So ORDERED and SIGNED this 15th day of January, 2021.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE

                                             Page 18 of 18
